Citation Nr: 0912420	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as due to asbestos exposure.  

2.  Entitlement to service connection for residuals of a 
stroke.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served on active duty in the Navy from 
December 1950 to August 1953; in August 1953, he was 
transferred to inactive duty in the Navy Reserves and he was 
transferred to the Retired Reserve effective in April 1989.  
The Veteran participated in various periods of Active Duty 
for Training (ACDUTRA) while he was in the Navy Reserves.  

This matter came to the Board on appeal from an April 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In that rating 
decision, in pertinent part, the RO denied service connection 
for hypertension and also denied service connection for 
residuals of a stroke.  The Veteran's disagreement with that 
decision led to this appeal.  The Board remanded these issues 
in February 2005 and March 2006.  Most recently, the Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) in January 2009 and notified the Veteran that 
if he wished to respond, he had thirty days in which to do 
so.  

Thereafter, in March 2009, the AMC received a February 2009 
letter from the Veteran; with the letter he submitted copies 
of service records pertaining to periods of ACDUTRA.  The AMC 
did not issue another SSOC, but rather forwarded those 
documents to the Board in March 2009.  Because the service 
records are copies of records already in the claims file, the 
case need not be remanded for initial review by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2008).  


FINDINGS OF FACT

1.  The evidence does not show, nor does the Veteran contend, 
that hypertension was present during his service on active 
duty from December 1950 to August 1953 or within the first 
year after his active duty service; there is no evidence that 
hypertension had its onset in or increased in severity during 
any ACDUTRA period. 

2.  There is no competent evidence that the Veteran's 
hypertension is causally related to any incident of service, 
including any exposure to asbestos during service.  

3.  The Veteran suffered a stroke in January 1998, which was 
after his retirement from the Navy Reserves; there is medical 
evidence that the stroke was due to the Veteran's 
hypertension, which is not a service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).  

2.  Service connection for residuals of a stroke is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the Veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in May 2001, the RO explained 
to the Veteran that to establish entitlement to service-
connected compensation benefits, the evidence must show three 
things, (1) an injury in service, a disease that began in or 
was made worse in service, or an event in service causing 
injury or disease, and the RO explained that for certain 
presumptive conditions it was not necessary to show an injury 
or disease in service, if the condition was present within a 
certain time after service, usually within one year after 
service; (2) a current physical or mental disability shown by 
medical evidence or other evidence showing persistent or 
recurrent symptoms of disability; and (3) a relationship 
between his current disability and an injury, disease, or 
event in service, which the RO explained was usually shown by 
medical records or medical opinions.  In the letter, the RO 
notified the Veteran of what information and evidence he 
should submit and what evidence VA would obtain.  

In addition, in a letter dated in April 2006, the VA Appeals 
Management Center (AMC) outlined what the evidence must show 
to support a claim for service connection and also discussed 
the assignment of disability ratings and effective dates.  
The AMC explained that depending on the disability involved, 
it would assign a rating from 0 percent to as much 
as 100 percent and that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The AMC explained that in determining 
the disability rating it considered evidence of the nature 
and symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and its symptoms on 
employment.  In the same letter, the RO described the kind of 
evidence considered in determining an effective date.  

In the April 2006 letter, the AMC outlined what evidence VA 
would obtain and what information and evidence the Veteran 
should provide.  The AMC specifically requested that the 
Veteran submit any evidence in his possession that pertains 
to his claims.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the Veteran in 
April 2006.  Although this was after the initial adjudication 
of the claims on appeal, the AMC thereafter readjudicated the 
service connection claims and issued a supplemental statement 
of the case (SSOC) in January 2009.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a SSOC 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes readjudication of the claims.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, the Veteran's service treatment 
records and service personnel records are in the claims file.  
In response to the AMC's multiple requests for records 
pertaining to treatment of the Veteran in January 1998, the 
2D Medical Support Squadron/SGSB at Barksdale Air Force Base 
reported it has no medical records for the Veteran.  The 
Veteran has submitted extensive private medical records and 
has said he has no other information or evidence pertaining 
to his claims. The Veteran has been provided VA medical 
examinations, which were held in August 2001, September 2005, 
and January 2009.  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Legal criteria

The term "active military, naval, or air service" includes 
(A) active duty; (B) any period of ACDUTRA during which the 
individual concerned was disabled or dies from a disease or 
injury incurred or aggravated in line of duty; and (C) any 
period of inactive duty training during which the individual 
concerned was disabled or dies (i) from any injury incurred 
or aggravated in line of duty; or (ii) from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of certain chronic diseases, including 
hypertension, will be presumed if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Under the VA Schedule for Rating Disabilities, a 10 percent 
rating for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) is warranted when diastolic 
pressure is predominantly 100 or more or systolic pressure is 
predominantly 160 or more.  The 10 percent rating is the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  Note (1) following Diagnostic 
Code 7101 states that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The note goes on to 
state that for purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id.   

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  Aggravation may not be conceded where 
the disability underwent no increase in severity on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310(b).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

The Board notes that there is no statute specifically 
addressing asbestos and service connection for asbestos-
related diseases, nor has the VA promulgated any specific 
regulations for these types of cases.  In 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in the VA Adjudication Procedure Manual with 
updates in 2005 and 2006.  M21-1, VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, 
Ch.2 Section C, Topic 9 (Dec. 13, 2005) and Section H, Topic 
29 (Sep. 29, 2006).  

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
the first exposure and development of a disease and that the 
exposure may have been direct or indirect.  The guidelines 
point out that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  The 
guidelines further specify that asbestos fibers may produce 
asbestosis, pleural effusions and fibrosis, pleural plaques, 
mesothelioma of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Id.  With these 
claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above.  Id.  The VA General Counsel has 
held that relevant factors in the adjudication manual are not 
substantive, but must be considered by the Board in 
adjudicating asbestos-related claims.  VAOPGCPREC 4-00.  

Background and analysis

On his VA Form 21-526, Veteran's Application for Compensation 
or Pension, received at the RO in March 2001, the Veteran 
stated that his hypertension was diagnosed in the late 1970s 
while he was in the Navy Reserves, and he said his 
hypertension resulted in a stroke in 1998.  In a letter dated 
in November 2001, the Veteran said he has no evidence of 
proof that the physical problems he has encountered since his 
discharge from the Navy in 1953 are the result of exposure to 
asbestos.  He stated he had two melanomas, prostate cancer, 
and parathyroid malfunction, which he said he believes are 
related to asbestos exposure.  He also said he had a stroke 
in January 1998 and he feels that the stress of his previous 
illnesses is directly related to his stroke.  

In another statement, also received in November 2001, the 
Veteran stated that he had been a gunner's mate on the USS 
JAMES E. KYES, DD 787, and the ship was hit by an enemy shell 
in April 1953 in Wonsan harbor.  The Veteran said he was 
handling ammunition below deck when the shell hit the deck 
and came into the compartment were he was working.  The 
Veteran stated he feels that he was exposed to asbestos when 
the compartment was damaged.  

Service treatment records for the Veteran's active duty from 
December 1950 to August 1953 do not show complaint or 
treatment related to the Veteran's blood pressure, nor do 
they show a diagnosis of hypertension.  At his service 
entrance examination in December 1950, the Veteran's blood 
pressure was 122/80 and at his service separation examination 
in August 1953, his blood pressure was 112/79.  There are no 
medical records dated within the first year after the 
Veteran's separation from active duty service in August 1953, 
and accordingly there is no medical evidence of the presence 
of hypertension within the first year after the Veteran 
active duty service.  

The Veteran's service personnel records indicate he had no 
periods of ACDUTRA between August 1953 and August 1958.  The 
record does show he had a two-week period of ACDUTRA in 1959 
along with two-week periods of ACDUTRA throughout the 1960s, 
1970s, and 1980s, and his service treatment records show that 
he was consistently found qualified for participation in 
ACDUTRA and afterwards found qualified for release from 
ACDUTRA.  

At his annual Navy Reserves physical examination in mid-
October 1979, which was not during an ACDUTRA period, the 
Veteran's blood pressure was 130/98.  Included in the record 
is a letter from the Veteran's private physician, R.R. 
Millikan, M.D.  In the letter, dated in late October 1979, 
Dr. Millikan reported that the Veteran had been seen on three 
consecutive days for blood pressure checks.  He included 
sitting, standing, and lying down readings for morning and 
afternoon for each of the three days; there was no systolic 
reading higher than 140.  Of the eighteen readings, five 
included a diastolic reading of 90 or higher; those blood 
pressure readings were 140/90, 140/90, 140/90, 130/90, 
140/94, and 140/94.  Dr. Millikan stated that he did not 
recommend any treatment at this time.  

Chronological records of medical care show the Veteran was 
examined in mid-July 1980 and found physically qualified for 
ACDUTRA, which took place during the first two weeks of 
August 1980.  There is no entry concerning any complaint or 
treatment during that ACDUTRA period.  At an annual 
examination in November 1980, which was not during an ACDUTRA 
period, the Veteran's blood pressure was 130/90.  The 
Veteran's next ACDUTRA period was during the last two weeks 
of March 1981; at an examination a week before the ACDUTRA, 
the Veteran was found physically qualified for ACDUTRA.  
There is no entry concerning any complaint or treatment 
during that ACDUTRA period; on the last day of ACDUTRA, it 
was noted that the Veteran's health records were screened, 
and he was found qualified to perform all duties of his rate 
at sea and/or on foreign service.  

At an annual service examination in October 1981, which was 
not during a period of ACDUTRA, the Veteran gave a history of 
having had high blood pressure with job conflict, but said he 
had not had medication.  On physical examination, the 
Veteran's blood pressure was 124/90.  The Veteran's next 
period of ACDURTA was during the last two weeks of 
February 1982.  At an examination a week before, the Veteran 
was found physically qualified for ACDUTRA.  There were no 
entries in the chronological record during the ACDUTRA, and 
on the last day, his record was reviewed and he was found 
qualified to perform all duties at sea and/or on foreign 
service.  

Subsequent medical records dated from the Veteran's annual 
examination in October 1982 through 1985 show no blood 
pressure reading higher than 138/86.  Service treatment 
records show that in October 1986, which was not during an 
ACDUTRA period, the Veteran underwent a three-day consecutive 
blood pressure check with the average reading reported as 
131/85; there was a provisional diagnosis of rule out 
essential hypertension.  None of the eighteen blood pressure 
readings included a systolic reading of 160 or higher; there 
were three of eighteen readings in which the diastolic 
pressure was 90, with none higher.  At his annual 
examination, also in October 1986, the Veteran's blood 
pressure was 140/80.  The chronological record shows that on 
the following day, the Veteran was examined and found 
physically qualified for ACDUTRA.  There was no entry in the 
chronological record of medical care during the Veteran's 
two-week ACDUTRA period in November 1986.  

In a letter dated in mid-October 1987, Dr. Millikan stated 
the Veteran's blood pressure had been mildly elevated and 
therefore he had been placed on Dyazide, one daily, to 
correct his blood pressure.  At his annual service medical 
examination, which was on the day following the date of Dr. 
Millikan's letter, the examiner noted that the Veteran 
reported he recently started Dyazide for mild hypertension.  
At the October 1987 examination, the Veteran's blood pressure 
was 130/84.  The Veteran had a period of ACDUTRA in 
November 1987.  Chronological records of medical care show 
that at the beginning of the period the Veteran was found 
physically qualified for ACDURTRA, and at the end of the 
period, he was found physically qualified for release from 
ACDURTA.  

The Veteran's final period of ACDUTRA was in November 1988.  
Chronological records of medical care show he was found 
physically qualified for ACDUTRA at the beginning of the 
period and at the end of the period was found physically 
qualified for release from ACDUTRA.  At his annual service 
examination in December 1988, the Veteran reported he was 
taking Dyazide, and the examiner noted the Veteran had a 
history of well-controlled hypertension.  On physical 
examination, the Veteran's blood pressure was 138/92 with a 
repeat reading of 136/90.  The diagnosis was hypertension, on 
Dyazide.  It was noted that the Veteran reported he had not 
taken his medication that morning.  The chronological records 
include a note dated in April 1989 stating the health records 
were being closed on that date due to the Veteran's transfer 
to the Retired Reserve.  

Post-service medical records show that the Veteran has 
continued to receive treatment for hypertension and that he 
suffered a stroke in January 1998.  

At a VA examination in August 2001, it was noted that the 
Veteran was currently taking antihypertensive medicine.  The 
Veteran's history included that in approximately January 1998 
he had a very severe headache, which was diagnosed as a 
stroke, and during hospitalization had a seizure.  This was 
followed by anti-seizure protective medication.  At the 
August 2001 examination, the Veteran's blood pressure was 
130/80 sitting, repeat 130/80 sitting, 140/85 supine, and 
repeat 135/82 supine.  The impression after examination 
included controlled hypertension, under treatment, and status 
post right cerebral vascular accident with mild paresis 
involving the left upper extremity, in January 1998, 
secondary to hypertension.  

At a VA examination in September 2005, it was noted the 
Veteran was currently taking antihypertensive medications.  
He was noted to have a history of having been diagnosed with 
hypertension in approximately the 1980s by a private doctor.  
It was also noted that the Veteran was diagnosed with a 
stroke in January 1998 and that he was hospitalized and had a 
grand mal seizure after the stroke.  He was placed on 
Dilantin, but was then taken off that medication for a time.  
The history included another seizure in 2003, and the Veteran 
having been placed back on Dilantin.  At the examination, the 
Veteran's blood pressure was 160/80.  The diagnoses after 
examination included hypertension diagnosed in the 1980's for 
which the Veteran was currently taking medications and 
cerebrovascular accident, January 1998, no residuals.  In an 
addendum to the examination report, the examiner said that he 
had reviewed the claims file at the examination and had again 
reviewed the claims file and it was his opinion that the 
Veteran's hypertension is less likely than not related to 
asbestos exposure or any other event in service.  

At a VA examination in January 2009, the Veteran said he had 
been diagnosed with hypertension in approximately the 1980s 
by his private physician and was started on medication.  He 
also reported he had had a stroke in 1998 when he had a 
severe headache and during hospitalization at Willis Knighton 
Hospital had a grand mal seizure and was put on Dilantin.  He 
said he was taken off of medication for a while and developed 
seizures again in 2003 and was put on Dilantin again.  The 
Veteran denied any residuals of stroke.  On examination, the 
Veteran's blood pressure readings were 135/75, 135/74, and 
135/75.  After physical examination, the impressions were:  
hypertension, presently stable on medication; cerebrovascular 
accident presently with no residual; and seizures, presently 
stable on Dilantin.  The physician stated the diagnosis of 
seizures was less likely than not secondary to the Veteran's 
stroke.  The physician stated that the claims file was 
reviewed in detail.  

On review of the record outlined above, the Board finds that 
the evidence does not show, nor does the Veteran contend, 
that hypertension was present during his service on active 
duty from December 1950 to August 1953 or within the first 
year after his active duty service.  Further, there is no 
evidence that hypertension had its onset in or increased in 
severity during any ACDUTRA period.  Rather, the evidence 
shows that in October 1979, which did not include a period of 
ACDUTRA, the Veteran had a blood pressure reading of 130/98 
at an annual service examination, and a three-day blood 
pressure check from the Veteran's private physician included 
five of eighteen readings with the diastolic pressure 90 or 
higher.  The physician did not state whether he had diagnosed 
the Veteran as having hypertension, but he did say he did not 
recommend treatment at that time.  

Likewise, in October 1986, which did not include a period of 
ACDUTRA, there was a three-day blood pressure check with a 
provisional diagnosis of rule out essential hypertension.  On 
fifteen of the eighteen readings the diastolic pressure less 
than 90.  In any event, when the Veteran was later examined 
for his next ACDUTRA period, which was in November 1986, he 
was found physically qualified, and there is no chronological 
record of medical care during that ACDUTRA period, precluding 
a finding of an increase in severity of any hypertension that 
existed at the start of the ACDUTRA period.  

There is no further evidence until October 1987 when the 
Veteran said he had recently started taking Dyazide and 
presented the letter from Dr. Millikan in which the physician 
stated he had put the Veteran on Dyazide to correct his blood 
pressure, which had been mildly elevated.  Accepting that the 
Veteran was diagnosed as having hypertension, the question 
becomes whether any hypertension increased in severity during 
any subsequent period of ACDUTRA.  In this regard, in 
November 1987 and November 1988, the Veteran was examined at 
the beginning and end of each period and was found physically 
qualified for ACDUTRA at the beginning and qualified for 
release.  There was no mention of hypertension or change in 
blood pressure during any period of ACDUTRA, and there is no 
basis for a finding that the Veteran's hypertension increased 
in severity during any period of ACDUTRA.  

Although the Board finds no contention or argument from that 
Veteran to the effect that he believes his hypertension is 
due to asbestos exposure in service, this has been 
adjudicated by the RO and will be considered by the Board for 
that reason.  The only evidence in this regard is the report 
of the September 2005 VA examination.  The examiner, who 
reviewed the history provided by the Veteran, examined the 
Veteran, and reviewed the record, said it is his opinion that 
the Veteran's hypertension is less likely than not related to 
asbestos exposure or any other event of service.  

In summary, the evidence does not show, nor does the Veteran 
contend, that hypertension was present during his service on 
active duty from December 1950 to August 1953 or within the 
first year after his active duty service.  Further; there is 
no evidence that hypertension had its onset in or increased 
in severity during any ACDUTRA period.  In addition, there is 
no competent evidence that the Veteran's hypertension is 
causally related to any incident of service, including any 
exposure to asbestos during service.  The preponderance of 
the evidence is clearly against the claim, and the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
Board therefore concludes that service connection for 
hypertension is not warranted.  

As to the issue of service connection for residuals of a 
stroke, the record shows that the Veteran suffered his stroke 
in January 1998.  This was many years after his active duty 
service and was not encompassed by any period of ACDUTRA, nor 
did it occur during any inactive duty training, as the 
Veteran entered the Retired Reserves in 1989.  The Board 
acknowledges that the record includes medical evidence that 
the Veteran's stroke was related to his hypertension, but 
service connection has been denied for hypertension and it is 
not a disability that can provide a basis for a secondary 
service connection claim.  The Veteran has contended that his 
stroke was related the stress of previous illnesses, 
including melanoma, prostate cancer, and parathyroid 
malfunction.  The Board denied service connection for each of 
those disabilities in its March 2006 decision, and because 
they are not service-connected, none of those disabilities 
can provide a basis for a secondary service connection claim.  

The Board notes that the Veteran disputes the opinion in the 
January 2009 VA examination report regarding whether his 
seizures were secondary to his stroke.  In this regard, the 
Veteran reiterates that he had his first seizure while still 
in the hospital recovering from his stroke, and he reports 
that he was told that a scar on his brain from the stroke was 
in such a location that it caused the seizure.  He repeats 
that after the initial seizure, he had three more seizures 
when his medication was changed.  The Veteran further states 
that he would hate to think that someone who knows nothing 
about his situation would state that his seizures are "less 
likely related to my stroke."  The Veteran made the point 
that he wants the record to be correct regardless of whether 
he receives any compensation.  

The Board acknowledges the Veteran's concerns and further 
observes that the records reviewed by the physician who 
conducted the January 2009 VA examination did not include 
imaging studies that may have been done while the Veteran was 
hospitalized at Willis Knighton Hospital in 1998.  Any change 
in opinion as to the etiology of the Veteran's seizures would 
not, however, have any bearing on the issue before the Board, 
which is entitlement to service connection for residuals of a 
stroke.  It remains the Veteran's contention that his stroke 
was due to hypertension, and that is consistent with medical 
evidence of record.  As explained above, however, service 
connection has been denied for hypertension and it is not a 
disability that can provide a basis for a secondary service 
connection claim.  

In view of the foregoing, the Board finds the preponderance 
of the evidence is against the claim of service connection 
for residuals of a stroke, and the benefit of the doubt 
doctrine does not apply.  Id.  The Board therefore concludes 
that service connection for residuals of a stroke is not 
warranted.  


ORDER

Service connection for hypertension, including due to 
asbestos exposure, is denied.  

Service connection for residuals of a stroke is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


